                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION

UNITED STATES OF AMERICA                       )
            vs.                                )         Case No. 5:19-CR-22-MOC-DSC-3
1) GREG E. LINDBERG,                           )
2) JOHN D. GRAY,                               )
3) JOHN V. PALERMO, JR., and                   )        JOHN V. PALERMO, JR.’S FIRST
4) ROBERT CANNON HAYES.                        )          AMENDED EXHIBIT LIST
                                               )
                                               )

       Defendant John V. Palermo, Jr. (“Palermo”), by and through counsel, hereby identifies the

following exhibits that may be offered during the trial in this matter:

 Ex.                                                                      Identified
          Date                Description                 Bates No.                    Admitted
 No.                                                                         By
1.     10/26/17,    Email from Palermo                 USA-00934137
       12:33 PM
2.     11/10/17,    Email from Palermo                 USA-00056679
       2:43 PM
3.     11/30/17,    Email from Palermo                 USA-02241995
       8:57 AM
4.     12/04/17,    Email from Palermo                 USA-00002261
       1:24 PM
5.     12/05/17,    Email from Palermo                 USA-00934405
       3:21 PM
6.     12/13/17,    Email from Perkins                 USA-00004902
       11:39 AM
7.     1/21/18      Eli Global Summary of              USA-00004328
                    Investments
8.     1/27/18,     Transcript and Audio:
                                                       USA-00000136
       2:48 PM      Causey/Gray Call
9.     2/01/18,     Email from P. McCrory              USA-00927122
       8:15 PM
10.    2/02/18,     Email from Palermo                 USA-00002577
       2:55 PM
11.    2/05/18,     Transcript and Audio:
                                                       USA-00000148
       8:13 PM      Causey/Gray Call
12.                 Memo from Palermo to               USA-00006395
       2/06/18
                    Causey




       Case 5:19-cr-00022-MOC-DSC Document 171 Filed 02/20/20 Page 1 of 9
 Ex.                                                             Identified
          Date             Description              Bates No.                 Admitted
 No.                                                                By
13.    2/8/18     Confidential Memo from          USA-00075456
                  Perkins to G. Lindberg and L.
                  Hensley
14.               Transcript and Audio: CHS
       2/14/18,
                  Meeting with Lindberg, Gray,    N/A
       9:42 AM
                  Causey and Others
15.    2/26/18,   Transcript and Audio:
                                                  N/A
       11:13 AM   Causey/Palermo Interview
16.    2/26/18,   Transcript and Audio:
                                                  USA-00000165
       8:46 PM    Causey/Gray Call
17.    2/28/18,   Transcript and Audio:
                                                  USA-00000170
       4:33 PM    Causey/Gray Call
18.    3/05/18,   Transcript and Audio:
                                                  USA-00000180
       10:40 AM   Statesville Airport Meeting
19.    3/05/18,   Transcript and Audio:
                                                  USA-00000180
       5:15 PM    Causey/Gray Call
20.    3/08/18,   Transcript and Audio:
                                                  USA-00000207
       5:31 PM    Causey/Lindberg Call
21.    3/15/18,   Transcript and Audio: GBIG
                                                  USA-00000006
       2:28 PM    Meeting
22.    3/21/18,   Transcript and Audio:
                                                  USA-00000002
       2:56 PM    Palermo/Causey Call
23.    3/22/18,   Email from Perkins              USA-00936505
       2:59 PM
24.    3/22/18,   Transcript and Audio:
                                                  USA-00000006
       5:48 PM    Palermo/Causey Call
25.    3/27/18,   Transcript and Audio: GBIG
                                                  N/A
       2:35 PM    Meeting
26.    3/28/18,   Transcript and Audio:
                                                  USA-00000014
       9:06 PM    Palermo/Causey Call
27.    3/29/18,   Transcript and Audio:
                                                  USA-00000016
       8:57 PM    Causey/Gray Call
28.    4/03/18,   Transcript and Audio:
                                                  USA-00000020
       8:33 PM    Palermo/Causey Call
29.    4/05/18,   Transcript and Audio:
                                                  USA-00000027
       7:21 PM    Palermo/Causey Call
30.    4/10/18,   Transcript and Audio:
                                                  USA-00000036
       5:39 PM    Palermo/Causey Call
31.    4/11/18,   Email from Palermo              USA-00198750
       9:43 AM
32.    4/19/18,   Transcript and Audio:
                                                  N/A
       7:28 PM    Asheville Airport Meeting

                                              2


       Case 5:19-cr-00022-MOC-DSC Document 171 Filed 02/20/20 Page 2 of 9
 Ex.                                                                Identified
          Date             Description                 Bates No.                 Admitted
 No.                                                                   By
33.    4/23/18,   Transcript and Audio:
                                                     USA-00000055
       4:26 PM    Palermo/Causey Call
34.    4/23/18,   Transcript and Audio:
                                                     USA-00000057
       4:41 PM    Palermo/Causey Call
35.    4/24/18,   Email from Palermo                 USA-00927342
       3:10 PM
36.    5/01/18,   Email from Perkins                 USA-00055734
       10:18 PM
37.    5/02/18,   Transcript and Audio:
                                                     N/A
       10:22 AM   Causey/Hensley Meeting
38.    5/02/18,   Transcript and Audio:
                                                     USA-00000074
       4:12 PM    Causey/Lindberg Call
39.    5/02/18,   Transcript and Audio:
                                                     USA-00000078
       8:23 PM    Palermo/Causey Call
40.    5/16/18    Texts (Gray and Palermo)           USA-00198354
41.    5/16/18,
                  Rod Perkins email                  USA-00004859
       1:48 PM
42.               Transcript and Audio:
       5/16/18,   Causey/Gray/Lindberg
                                                     N/A
       2:39 PM    Meeting at Greg Lindberg's
                  House
43.    5/16/18,   Transcript and Audio:
                                                     USA-00000088
       5:17 PM    Causey/Gray Call
44.    5/21/18,   Transcript and Audio:
                                                     USA-00000092
       6:09 PM    Causey/Hayes Call
45.    5/21/18,   Transcript and Audio:
                                                     USA-00000095
       7:14 PM    Causey/Gray Call
46.                                                  USA-00214719
       5/22/18    Palermo email
                                                     USA-02237985
47.    5/25/18    Palermo email                      USA-00927353
48.               Transcript and Audio: CHS
       5/29/18    Meeting with Lindberg and          N/A
                  Gray
49.    5/31/18,   Email from Perkins                 USA-00056092
       6:21 PM
50.    6/01/18,   Transcript and Audio:
                                                     USA-00000101
       3:48 PM    Causey/Gray Call
51.    6/6/18     Articles of Incorporation of       USA-00198455
                  NCGPA
52.    6/6/18     Bylaws of NCGPC                    USA-00001950
53.    6/06/18,   Transcript and Audio:
                                                     USA-00000105
       8:24 AM    Causey/Gray Call

                                                 3


       Case 5:19-cr-00022-MOC-DSC Document 171 Filed 02/20/20 Page 3 of 9
 Ex.                                                              Identified
          Date             Description               Bates No.                 Admitted
 No.                                                                 By
54.    6/08/18    NC Growth & Prosperity           USA-01104094
                  Committee check
55.    6/08/18    NC Growth & Prosperity           USA-01104095
                  Alliance check
56.    6/11/18    Email from Palermo               USA-00002059
57.               Transcript and Audio:
                  Causey/Gray/Lindberg
       6/19/18                                     N/A
                  Meeting at Greg Lindberg's
                  House
58.    6/19/18,   Transcript and Audio:
                                                   USA-00000111
       11:16 AM   Causey/Gray Call
59.    6/29/18,   Email from Perkins               USA-00006864
       11:42 AM
60.    7/09/18,   Transcript and Audio:
                                                   USA-00000113
       7:55 PM    Causey/Gray Call
61.    7/11/18,   Transcript and Audio:
                                                   USA-00000115
       9:21 PM    Causey/Palermo Call
62.    7/12/18,   Email from Perkins               USA-00056467
       1:02 AM
63.    7/13/18,   Email from Palermo               USA-02247810
       5:31 PM
64.    7/17/18    Email from Palermo               USA-00006921
65.    7/18/18    Memo to File re NCGPC            USA-00022152
                  Board Meeting Minutes
66.    7/18/18    Memo to File re NCGPA            USA-00022154
                  Board Meeting Minute
67.    7/18/18    NCGPC Board Meeting              USA-00022156
                  Agenda
68.    7/18/18    Bylaws of NCGPA                  USA-00022193
69.    7/20/18,   Email from Palermo               USA-00022150
       1:12 PM
70.    7/20/18,   Email from Palermo               USA-00022151
       12:35 PM
71.    7/20/18,   Email from Palermo               USA-00022153
       12:47 PM
72.               Transcript and Audio:
       7/25/18,   Causey/Gray/Lindberg
                                                   N/A
       4:55 PM    Meeting at Greg Lindberg's
                  House
73.    7/25/18,   Email from Gray                  USA-00197087
       5:43 PM


                                               4


       Case 5:19-cr-00022-MOC-DSC Document 171 Filed 02/20/20 Page 4 of 9
 Ex.                                                            Identified
          Date              Description            Bates No.                 Admitted
 No.                                                               By
74.    7/27/18,    Email from Gray               USA-00197078
       9:59 PM
75.    7/31/18,    Email from Lindberg to
                                                 USA-00818697
       4:43 PM     Palermo and Gray
76.    7/31/18,
                   Email from Palermo            USA-00007603
       8:23 PM
77.    8/02/18,    Transcript and Audio:
                                                 USA-00000117
       11:09 AM    Causey/Gray Call
78.    8/03/18,    Transcript and Audio:
                                                 USA-00000119
       6:22 PM     Causey/Hayes Call
79.    8/06/18     Gray text                     USA-00175346
80.    8/06/18,    Meeting at NCGOP              USA-00197986
       3:30 PM
81.    8/07/18,    Email from Palermo            USA-00056262
       8:02 PM
82.    8/08/18,    Email from Perkins            USA-00056250
       10:21 AM
83.    8/13/18,    Email from Palermo            USA-00082387
       7:47 PM
84.    8/14/18,    Email from Palermo            USA-00084702
       5:59 PM
85.    8/16/18,    Email from Perkins            USA-00818732
       9:38 AM
86.    8/16/18,    Email from Palermo            USA-00083005
       4:06 PM
87.    8/16/18,    Email from Perkins            USA-00001494
       6:59 PM
88.    8/19/18     Causey/Hayes Email            USA-00819380
89.    8/19/18,    Email from Perkins re         USA-00000794
       4:07 PM     Donation Strategy
90.    8/20/18,    Transcript and Audio:
                                                 USA-00000127
       4:02 PM     Causey/Hayes Call
91.    8/28/2018   Hayes 302 – August 28, 2018   HAYES_20180
                                                 8028
92.    8/28/18,    Transcript and Audio: Hayes
                                                 N/A
       3:00 PM     Interview
93.    8/29/18     Political Donation Criteria   USA-01096767
94.    11/6/18,    Email from Gray               USA-00198958
       2:20 PM
95.    11/13/18,   Grand Jury Transcript: Gray   USA-02242367
       1:03 PM     Testimony


                                             5


       Case 5:19-cr-00022-MOC-DSC Document 171 Filed 02/20/20 Page 5 of 9
 Ex.                                                                Identified
          Date              Description                Bates No.                 Admitted
 No.                                                                   By
96.    3/18/19,    Grand Jury Transcript: Mike
                                                     USA-02242452
       9:42 AM     Scherger Testimony
97.    9/27/2019   Hayes Plea Agreement              N/A
98.    9/27/2019   Hayes Factual Basis               N/A
99.    N/A         Political Donation Criteria       USA-00006865
100.   N/A         John Palermo/GBIG                 USA-02237157
                   Independent Expenditure
                   Committees
101.   N/A         Any and all documents
                   necessary for rebuttal or
                   impeachment of a witness
102.   N/A         Any and all documents
                   identified by the United States
                   or Defendants as an exhibit
                   they intend to use at trial or
                   introduced by the United
                   States or Defendants at trial.
103.   2/04/18     Private Memo to Causey            USA-00001775
104.   5/16/18     Check                             USA-02239666
105.   5/25/18,    Email from Palermo                USA-00196570
       9:21 PM
106.   5/25/18     Palermo Resume                    USA-00196571
107.   5/30/18     FBI Memo                          USA-02239777
108.   7/31/18     Text from Woodhouse               USA-02242736
109.   8/05/18     JVP Meeting Invite                USA-00000542
110.   8/09/18,    Email from Fornshell              USA-00177592
       5:10 PM
111.   8/21/18,    Email from Woodhouse              USA-00819590
       3:28 PM
112.   8/23/18,    Text to Causey                    USA-02239776
       1:03 PM
113.   8/30/18,    Email from Woodhouse              USA-02143145
       10:39 AM
114.   9/11/18     Woodhouse 302                     USA-00213140
115.   4/04/19     WSJ: How Officials                N/A
                   Undercover Role Led to
                   Charge Against Billionaire
116.   9/27/19     Causey 302                        USA-02237107
117.   10/16/19    FBI Electronic                    USA-02238117
                   Communication
118.   1/04/20,    Email from Scherger               USA-00214320

                                                6


       Case 5:19-cr-00022-MOC-DSC Document 171 Filed 02/20/20 Page 6 of 9
Ex.                                                                       Identified
          Date                Description                 Bates No.                    Admitted
No.                                                                          By
       3:03 PM
119.   1/08/20      Hayes 302                          USA-02247849
120.   6/05/19      Woodhouse 302                      USA-02237030
121.   11/13/17,    Email from Hayes                   USA-00001667
       2:36 PM
122.   8/03/18,     Email from Palermo                 USA-00002542
       3:02 PM
123.   12/11/18     Grand Jury Transcript: Dallas      USA-02242544
                    Woodhouse
124.   6/29/18,     Email from Palermo                 USA-00000892
       1:24 PM
125.   8/06/18      Demonstrative: Text Message        USA-00175346
126.   6/16/18      Demonstrative: Text Message        USA-00198274
127.   7/31/18,     Email from Palermo                 USA-00007603
       1:43 PM
128.   7/24/18,     Email from Palermo                 USA-00818749
       12:52 PM
129.   6/25/18      Strategy Session II Meeting        USA-00818750
                    Minutes
130.   5/07/18      May 7th Strategy Meeting           USA-00818746
131.   7/13/18,     Email from Palermo                 USA-00055637
       7:44 PM
132.   8/14/18,     Email from Palermo                 USA-00003073
       1:20 PM
133.   5/16/18,     Email from Palermo                 USA-00001884
       1:54 PM
134.   7/27/18,     Email from West                    USA-00197077
       11:19 PM
135.   7/27/18,     Email from West                    USA-00197084
       11:15 PM

       Palermo reserves the right to supplement this exhibit list as necessary.

        This the 20th day of February, 2020.
                                               s/ Brian S. Cromwell
                                               Brian S. Cromwell
                                               N.C. Bar No. 23488
                                               Sarah Fulton Hutchins
                                               N.C. Bar No. 38172
                                               Parker Poe Adams & Bernstein LLP
                                               401 S. Tryon Street, Suite 3000
                                               Charlotte, NC 28202

                                                  7


       Case 5:19-cr-00022-MOC-DSC Document 171 Filed 02/20/20 Page 7 of 9
                              briancromwell@parkerpoe.com
                              sarahhutchins@parkerpoe.com
                              Attorneys for Defendant John V. Palermo, Jr.




                                 8


Case 5:19-cr-00022-MOC-DSC Document 171 Filed 02/20/20 Page 8 of 9
                                CERTIFICATE OF SERVICE


        The undersigned hereby certifies that on this date, the foregoing JOHN V. PALERMO,

JR.’S FIRST AMENDED EXHIBIT LIST was electronically served with the Clerk of Court

using the CM/ECF system via CyberClerk, which will send notification and serve the same upon

the parties.

        This the 20th day of February, 2020.

                                               s/ Brian S. Cromwell
                                               Brian S. Cromwell
                                               N.C. Bar No. 23488
                                               Sarah Fulton Hutchins
                                               N.C. Bar No. 38172
                                               Parker Poe Adams & Bernstein LLP
                                               401 S. Tryon Street, Suite 3000
                                               Charlotte, NC 28202
                                               briancromwell@parkerpoe.com
                                               sarahhutchins@parkerpoe.com
                                               Attorneys for Defendant John V. Palermo, Jr.




                                                  9


      Case 5:19-cr-00022-MOC-DSC Document 171 Filed 02/20/20 Page 9 of 9
